 



EXHIBIT 10.4
BELDEN INC.
2003 LONG-TERM INCENTIVE PLAN
1. Purpose
The purpose of the 2003 Long-Term Incentive Plan of Belden Inc. (the “Plan”) is
to promote the long-term financial interests of Belden Inc. (the “Company”),
including its growth and performance, by encouraging employees of the Company
and its subsidiaries to acquire an ownership position in the Company, enhancing
the ability of the Company to attract and retain employees of outstanding
ability, and providing employees with an interest in the Company parallel to
that of the Company’s stockholders.
2. Definitions
     2.1 “Administrative Policies” means the administrative policies and
procedures adopted and amended from time to time by the Committee to administer
the Plan.
     2.2 “Award” means any form of stock option, stock appreciation right,
restricted stock award, or performance share granted under the Plan, whether
singly, in combination, or in tandem, to a Participant by the Committee pursuant
to such terms, conditions, restrictions and limitations, if any, as the
Committee may establish by the Award Agreement or otherwise.
     2.3 “Award Agreement” means a written agreement with respect to an Award
between the Company and a Participant establishing the terms, conditions,
restrictions and limitations applicable to an Award. To the extent an Award
Agreement is inconsistent with the terms of the Plan, the Plan shall govern the
rights of the Participant thereunder.
     2.4 “Board” shall mean the Board of Directors of the Company.
     2.5 “Change of Control” means a change in control of the Company of a
nature that would be required to be reported (assuming such event has not been
“previously reported”) in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Exchange Act; provided that, without
limitation and whether or not required to be so reported, a Change of Control
shall be deemed to have occurred at such time as (i) any Person is or becomes
the beneficial owner, directly or indirectly, of securities of the Company
representing 25% or more of the combined voting power of the Company’s then
outstanding securities (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company), (ii) during any
period of two consecutive years, individuals who at the beginning of such period
constitute the Board cease for any reason to constitute at least a majority
thereof unless the election, or the nomination for election by the Company’s
shareholders, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period, (iii) the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is consummated the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity at

1



--------------------------------------------------------------------------------



 



least 60% of the combined voting power of the voting securities of which are
owned by stockholders of the Company in substantially the same proportions as
their ownership of the Company immediately prior to such sale or disposition, or
(iv) there is consummated a merger or consolidation of the Company with any
other corporation, other than (a) a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior to such
merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity or any
parent thereof) at least 60% of the combined voting power of the securities of
the Company or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation, or (b) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no Person is or becomes the beneficial owner, directly or indirectly,
of securities of the Company (not including in the securities beneficially owned
by such Person any securities acquired directly from the Company) representing
25% or more of the combined voting power of the Company’s then outstanding
securities.
     2.6 “Change of Control Price” means the higher of (i) the Fair Market Value
on the date of determination of the Change of Control or (ii) the highest price
per share actually paid for the Common Stock in connection with the Change of
Control of the Company.
     2.7 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     2.8 “Committee” means the Compensation Committee of the Board, or such
other committee designated by the Board to administer the Plan, provided that
each member of the Committee qualifies as an “outside director” within the
meaning of Section 162(m) of the Code and a “Non-Employee Director” within the
meaning of Rule 16b-3 of the Exchange Act, and meets such other qualifications
as may be required by law, by relevant stock exchange rules or by the Board.
     2.9 “Common Stock” means the Common Stock, par value $.01 per share, of
Belden CDT Inc.
     2.10 “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     2.11 “Executive Officer” means an executive officer as defined in Rule 3b-7
promulgated under the Exchange Act.
     2.12 “Fair Market Value” of a share of Common Stock, as of any date, means
the average of the high and low sales prices of a share of Common Stock as
reported on the Stock Exchange composite tape on the applicable date or, if no
sales of Common Stock were made on the Stock Exchange on that date, then the
average of the high and low sales prices as reported on the composite tape for
the preceding day on which sales of Common Stock were made.
     2.13 “Participant” means an officer or employee of the Company or its
subsidiaries who is selected by the Committee to participate in the Plan, and
nonemployee directors of the Company to the extent provided in Section 11
hereof.
     2.14 “Performance Goals” or “Targets” in respect to Awards of Performance
Shares are defined as the performance criterion or criteria established by the
Committee, pursuant to Section 10.3 hereof.

2



--------------------------------------------------------------------------------



 



     2.15 “Performance Period” shall mean that period established by the
Committee at the time any Performance Shares are granted, provided that a
Performance Period shall be a minimum of one year.
     2.16 “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Company or any of its affiliates,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its subsidiaries, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities or (iv) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.
     2.17 “Section 162(m)” means Section 162(m) of the Code and the regulations
promulgated thereunder.
     2.18 “Stock Exchange” means the New York Stock Exchange or, if the Common
Stock is no longer traded on the New York Stock Exchange, then such other market
price reporting system on which the Common Stock is traded or quoted as
designated by the Committee after it determines that such other exchange is both
reliable and reasonably accessible.
3. Administration
     3.1 The Plan shall be administered by the Committee. A majority of the
Committee shall constitute a quorum, and the acts of a majority of a quorum
shall be the acts of the Committee.
     3.2 Subject to the provisions of the Plan, the Committee (i) shall select
the Participants, determine the type, size, terms and provisions of Awards to be
made to Participants, and determine the shares or share units subject to Awards,
and (ii) shall have the authority to interpret the Plan, to establish, amend,
and rescind any Administrative Policies, to determine the terms and provisions
of any Award Agreements or other agreements entered into hereunder, to modify
the terms and provisions of any Award that has been granted, to determine the
time when Awards will be granted, to exercise all the powers and authorities
either specifically granted to it under the Plan or necessary or advisable in
the administration of the Plan, and to make all other determinations necessary
or advisable for the administration of the Plan. The Committee may correct any
defect, supply any omission or reconcile any inconsistency in the Plan or in any
Award in the manner and to the extent it shall deem desirable to carry it into
effect. The determinations of the Committee in the administration of the Plan,
as described herein, shall be final and conclusive; provided, however, that no
action shall be taken which will prevent Awards granted under the Plan from
meeting the requirements for exemption from Section 16(b) of the Exchange Act,
or subsequent comparable statute, as set forth in Rule 16b-3 under the Exchange
Act or any subsequent comparable rule; and, provided further, that no action
shall be taken which will prevent Awards hereunder that are intended to provide
“performance-based compensation,” within the meaning of Section 162(m), from
doing so.
     3.3 In order to enable Participants who are foreign nationals or employed
outside the United States, or both, to receive Awards under the Plan, the
Committee may adopt such

3



--------------------------------------------------------------------------------



 



amendments, Administrative Policies, subplans and the like as are necessary or
advisable, in the opinion of the Committee, to effectuate the purposes of the
Plan.
     3.4 Notwithstanding the powers and authorities of the Committee set forth
in this Section 3, the Committee shall not permit the repricing of stock options
by any method, including by cancellation and reissuance.
4. Eligibility
     All employees of the Company and its subsidiaries who have demonstrated
significant management potential or who have the capacity for contributing in a
substantial measure to the successful performance of the Company, as determined
by the Committee, are eligible to be Participants in the Plan. Participants may
receive one or more Awards under the Plan. Directors of the Company other than
directors who are employees of the Company shall be eligible only to receive
stock options pursuant to Section 11 hereof.
5. Shares Subject to the Plan
     5.1 The aggregate number of shares of Common Stock available for grants of
Awards under the Plan shall be 800,000, of which no more than 240,000 shall be
available for grants as non-stock option Awards, subject to the adjustments
provided for in Section 15 hereof. Shares of Common Stock subject to an Award
that expires unexercised or that is forfeited, terminated or cancelled, in whole
or in part, or (except as otherwise provided herein) is paid in cash in lieu of
Common Stock, shall thereafter again be available for grant under the Plan.
Similarly, shares of Common Stock that are tendered to the Company in the
exercise of Awards, and shares of Common Stock that are retained by the Company
to satisfy tax withholding obligations pursuant to Section 16 hereof, shall be
available for grant under the Plan. Shares of Common Stock issued under the Plan
may be authorized and unissued shares or treasury shares, as the Company may
from time to time determine; provided, however, that unless and until the Plan
is approved by the Company’s shareholders, only treasury shares shall be issued
hereunder. Any shares of Common Stock issued by the Company in respect of the
assumption or substitution of outstanding awards from a corporation or other
business entity acquired by the Company shall not reduce the number of shares of
Common Stock available for Awards under the Plan. The Committee may from time to
time adopt and observe such procedures concerning the counting of shares against
the Plan maximum as it may deem appropriate under Rule 16b-3 issued pursuant to
the Exchange Act.
     5.2 The Committee shall not grant to any one Participant in any calendar
year Awards involving in excess of 200,000 shares of Common Stock.
6. Awards
     Awards under the Plan may consist of one or more of the following types
(either alone or in any combination): stock options (either incentive stock
options within the meaning of Section 422 of the Code or nonqualified stock
options), stock appreciation rights, restricted stock grants and performance
shares. Awards of performance shares and restricted stock may provide the
Participant with dividends or dividend equivalents and voting rights prior to
vesting (whether

4



--------------------------------------------------------------------------------



 



based on a period of time or based on attainment of specified performance
conditions). The terms, conditions and restrictions of each Award shall be set
forth in an Award Agreement.
7. Stock Options
     7.1 Grants. Awards may be granted in the form of stock options. Stock
options may be incentive stock options within the meaning of Section 422 of the
Code or nonqualified stock options (i.e., stock options which are not incentive
stock options), or a combination of both, or any particular type of
tax-advantaged option authorized by the Code from time to time, and approved by
the Committee.
     7.2 Terms and Conditions of Options. An option shall be exercisable in
whole or in such installments and at such times and upon such terms as may be
determined by the Committee; provided, however, that no stock option shall be
exercisable more than ten years after the date of grant thereof. The option
exercise price shall be established by the Committee, but such price shall not
be less than the Fair Market Value on the date of the stock option’s grant
subject to adjustment as provided in Section 15 hereof.
     7.3 Restrictions Relating to Incentive Stock Options. Stock options issued
in the form of incentive stock options shall, in addition to being subject to
all applicable terms, conditions, restrictions and limitations established by
the Committee, comply with Section 422 of the Code. Incentive stock options
shall be granted only to eligible employees of the Company and its subsidiaries
within the meaning of Section 422 of the Code. The aggregate Fair Market Value
(determined as of the date the option is granted) of shares with respect to
which incentive stock options are exercisable for the first time by an
individual during any calendar year (under this Plan or any other plan of the
Company which provides for the granting of incentive stock options) may not
exceed $100,000 or such other number as may be applicable under the Code from
time to time.
     7.4 Payment. Upon exercise, a Participant may pay the option exercise price
of a stock option (including, if approved by the Committee, any related tax
obligations) in cash, shares of Common Stock that have been held by the
Participant for at least six months, or if approved by the Committee and to the
extent permitted by applicable law a cashless exercise (i.e. the option exercise
price is advanced by the Participant’s broker and tendered to the Company), or a
combination of the foregoing, or such other consideration as the Committee may
deem appropriate, all as determined by and subject to the terms, conditions and
restrictions established by the Committee. If the Committee permits accepting
Common Stock in payment, it shall establish appropriate methods for accepting
such Common Stock and may impose such conditions as it deems appropriate on the
use of such Common Stock to exercise a stock option.
     7.5 Additional Terms and Conditions. The Committee may, by way of the Award
Agreement, Administrative Policies or otherwise, establish such other terms,
conditions or restrictions, if any, on any stock option Award as the Committee
deems appropriate, provided they are consistent with the Plan, including but not
limited to restrictions on transferability, requirements of continued
employment, and conditioning the vesting of stock options on the achievement of
financial performance criteria established by the Committee at the time of
grant.
     7.6 Interpretation. It is the intent of the Company that nonqualified stock
options granted under the Plan not be classified as incentive stock options,
that the incentive stock

5



--------------------------------------------------------------------------------



 



options granted under the Plan be consistent with and contain or be deemed to
contain all provisions required under Section 422 and the other appropriate
provisions of the Code and any implementing regulations (and any successor
provisions thereof), and that any ambiguities in construction shall be
interpreted in order to effectuate such intent.
8. Stock Appreciation Rights
     8.1 Grants. Awards may be granted in the form of stock appreciation rights
(“ SARs”). SARs shall entitle the recipient to receive a payment equal to the
appreciation in market value of a stated number of shares of Common Stock from
the price stated in the Award Agreement to the Fair Market Value on the date of
exercise or surrender. Such payment may be made to the Participant by delivery
of such property as the Committee shall determine, including cash, shares of
Common Stock or any combination thereof. An SAR may be granted in tandem with
all or a portion of a related stock option under the Plan (“Tandem SARs”), or
may be granted separately (“Freestanding SARs”); provided, however, that
Freestanding SARs shall be granted only to Participants who are foreign
nationals or are employed outside of the United States, or both, and as to whom
the Committee determines the interests of the Company could not as conveniently
be served by the grant of other forms of Awards under the Plan. A Tandem SAR may
be granted either at the time of the grant of the related stock option or at any
time thereafter during the term of the stock option. An SAR may be exercised no
sooner than six months after it is granted. In the case of Tandem SARs, the
appreciation in value shall be the appreciation from the option exercise price
of such related stock option to the Fair Market Value on the date of exercise.
     8.2 Terms and Conditions of Tandem SARs. A Tandem SAR shall be exercisable
to the extent, and only to the extent, that the related stock option is
exercisable. Upon exercise of a Tandem SAR as to some or all of the shares
covered in an Award, the related stock option (to the extent not exercised)
shall be cancelled automatically to the extent of the number of SAR’s exercised,
and such shares shall not thereafter be eligible for grant under Section 5
hereof.
     8.3 Terms and Conditions of Freestanding SARs. Freestanding SARs shall be
exercisable in whole or in such installments and at such times as may be
determined by the Committee. The base price of a Freestanding SAR shall be
determined by the Committee; provided, however, that such price shall not be
less than the Fair Market Value on the date of the award of the Freestanding
SAR.
     8.4 Deemed Exercise. The Committee may provide that an SAR shall be deemed
to be exercised at the close of business on the scheduled expiration date of
such SAR, if at such time the SAR by its terms is otherwise exercisable and, if
so exercised, would result in a payment to the Participant.
     8.5 Additional Terms and Conditions. The Committee may, by way of the Award
Agreement, Administrative Policies or otherwise, determine such other terms,
conditions or restrictions, if any, on any SAR Award, as the Committee deems
appropriate, provided they are consistent with the Plan.

6



--------------------------------------------------------------------------------



 



9. Restricted Stock Awards
     9.1 Grants. Awards may be granted in the form of restricted stock
(“Restricted Stock Awards”).
     9.2 Award Restrictions. Restricted Stock Awards shall be subject to such
terms, conditions or restrictions as the Committee deems appropriate by way of
the Award Agreement, Administrative Policies or otherwise, including, but not
limited to, restrictions on transferability and requirements of continued
employment, individual performance or the financial performance of the Company.
The period of vesting and the forfeiture restrictions shall be established by
the Committee at the time of grant, provided that the period of vesting shall
not be less than 12 months from the date of grant.
     9.3 Rights as Shareholders. During the period in which any restricted
shares of Common Stock are subject to forfeiture restrictions imposed under the
preceding paragraph, the Committee may, in its discretion, grant to the
Participant to whom such restricted shares have been awarded, all or any of the
rights of a shareholder with respect to such shares, including, but not limited
to, the right to vote such shares and to receive dividends.
     9.4 Evidence of Award. Any Restricted Stock Award granted under the Plan
may be evidenced in such manner as the Committee deems appropriate, including,
but not limited to, book entry registration or issuance of a stock certificate
or certificates.
10. Performance Shares
     10.1 Grants. Awards may be granted in the form of units valued by reference
to a designated number of shares of Common Stock, which value may be paid to the
Participant by delivery of such property as the Committee shall determine,
including cash, shares of Common Stock or any combination thereof, upon
achievement of such Performance Goals during the Performance Period as the
Committee shall establish at the time of such grant or thereafter (“Performance
Shares”).
     10.2 Performance Shares. The Committee may grant an Award of Performance
Shares to Participants as of the first day of each Performance Period.
Performance Goals will be established by the Committee not later than 90 days
after the commencement of the Performance Period relating to the specific Award.
At the end of the Performance Period, the Performance Shares shall be converted
into Common Stock (or cash or a combination of Common Stock and cash, as
determined by the Award Agreement) and distributed to Participants based upon
such entitlement. Award payments in respect of Performance Shares made in cash
rather than the issuance of Common Stock shall not, by reason of such payment in
cash, result in additional shares being available for reissuance pursuant to
Section 5 hereof.
     10.3 Performance Criteria. Notwithstanding anything to the contrary
contained in this Section 10, Performance Share Awards shall be made to
Executive Officers only in compliance with Section 162(m). Performance criteria
used to establish Performance Goals for Performance Share Awards granted to
Executive Officers must include one or any combination of the following, which
may be measured on either a relative or absolute basis: (i) the Company’s return
on equity, assets, capital or investment; (ii) pre-tax or after-tax profit
levels expressed in earnings per share of the Company or any subsidiary or
business segment of the Company; (iii)

7



--------------------------------------------------------------------------------



 



cash flow or similar measure; (iv) total shareholder return; (v) change in the
market price of the Common Stock; or (vi) market share. The Performance Goals
established by the Committee for each Performance Share Award will specify
achievement targets with respect to each applicable performance criterion
(including a threshold level of performance below which no amount will become
payable with respect to such Award). To the extent applicable, any such
Performance Goals shall be determined in accordance with generally accepted
accounting principles. Each Award will specify the amount payable, or the
formula for determining the amount payable, upon achievement of the various
applicable Performance Targets. The Performance Goals established by the
Committee may be (but need not be) different for each Performance Period and
different Performance Goals may be applicable for Awards to different Executive
Officers in the same Performance Period. Payment shall be made with respect to a
Performance Share Award to an Executive Officer only after the attainment of the
applicable Performance Goals has been certified in writing by the Committee.
     10.4 Reductions. The Committee may, at its sole discretion, reduce the
amount otherwise payable under the original terms of an outstanding Award of
Performance Shares.
     10.5 Dividends. Upon issuance of Performance Shares earned under the Plan,
the Company also shall pay to the Participant an amount equal to the aggregate
amount of dividends or dividend equivalents that the Participant would have
received (but has not yet received) had the Participant been the owner of record
of such earned Performance Shares during the Performance Period.
     10.5 Additional Terms and Conditions. The Committee may, by way of the
Award Agreement, Administrative Policies or otherwise, determine the manner of
payment of Awards of Performance Shares and other terms, conditions or
restrictions, if any, on any Award of Performance Shares, as the Committee deems
appropriate, provided they are consistent with the Plan, and provided further
that the Committee may not exercise its authority to increase the amount
otherwise payable under the original terms of an outstanding Award of
Performance Shares.
11. Directors’ Restricted Stock
     11.1 Grants. Awards may be granted to nonemployee directors only in the
form of restricted stock satisfying the requirements of this Section 11
(“Director Restricted Stock”). Subject to Section 15 hereof, on the date
following the commencement of the Company’s annual meeting of stockholders each
year, there shall be granted to each nonemployee director a restricted stock
award of 2,000 shares of Common Stock. The grant is subject to the condition
that the restricted stock cannot be sold, exchanged, transferred, pledged or
otherwise disposed (collectively, “Transfer”) prior to the director’s departure
from the Board of Directors of the Company, other than for cause. However, in
order for the grant of restricted stock to meet the requirements of Rule 16b-3
under the Exchange Act, in no event will the director be permitted to Transfer
any restricted stock prior to the expiration of six months from the date of the
award.
     11.2 Restricted Stock Agreement. Director restricted stock awards shall be
evidenced by an Award Agreement, dated as of the date of the grant, which
agreement shall be in such form, consistent with the terms and requirements of
this Section 11, as shall be approved by the Committee from time to time and
executed on behalf of the Company by its chief executive officer.

8



--------------------------------------------------------------------------------



 



     11.3 Terms and Conditions of Director Restricted Stock Award. In the event
of disability or death of a nonemployee director during continued service with
the Company, the Transfer restrictions shall lapse and be of no further force or
effect and the shares shall be deemed fully vested, unless the date of
disability or death occurs prior to the expiration of six months from the date
of grant.
     11.4 Transferability. Prior to the lapsing of the Transfer restrictions, no
restricted stock shall be transferable by a nonemployee director except pursuant
to a qualified domestic relations order (as defined by the Code).
     11.5 Change of Control. In the event of a Change of Control, the
restrictions applicable to all shares of restricted stock shall lapse and such
shares shall be deemed fully vested.]
12. Dividends and Dividend Equivalents; Deferrals and Disclaimers
     12.1 If an Award is granted in the form of a Restricted Stock Award, a
Freestanding SAR or a stock option, the Committee may choose, at the time of the
grant of the Award, to include as part of such Award an entitlement to receive
dividends or dividend equivalents that the Participant would receive were the
Participant the owner of record of shares of Common Stock subject to such Award
from the date of grant, subject to such terms, conditions, restrictions or
limitations, if any, as the Committee may establish. Dividends and dividend
equivalents shall be paid in such form and manner and at such time as the
Committee shall determine.
     12.2 The Committee may permit Participants to elect to defer the issuance
of shares or the settlement of Awards in cash as set out in any Award Agreement
or under such Administrative Policies as the Committee may establish. It may
also provide that deferred settlements include the payment or crediting of
interest on the deferral amounts or the payment or crediting of dividend
equivalents on deferred settlements denominated in shares. With respect to
amounts so deferred, within 10 days after the occurrence of a Change of Control,
the Company shall: (a) issue stock certificates for any shares credited to a
Participant’s deferral account, and (b) make a lump sum cash payment to the
Participant for any deferred cash Awards and any accrued interest and dividend
equivalents.
     12.3 It is recognized that under certain circumstances: (a) payments or
benefits provided to a Participant might give rise to an “excess parachute
payment” within the meaning of Section 280G of the Code; and (b) it might be
beneficial to a Participant to disclaim some portion of the payment or benefit
in order to avoid such “excess parachute payment” and thereby avoid the
imposition of an excise tax resulting therefrom; and (c) under such
circumstances it would not be to the disadvantage of the Company to permit the
Participant to disclaim any such payment or benefit in order to avoid the
“excess parachute payment” and the excise tax resulting therefrom. Accordingly,
the Participant may, at the Participant’s option, exercisable at any time or
from time to time, disclaim any entitlement to any portion of the payments or
benefits arising under this Plan which would constitute “excess parachute
payments,” and it shall be the Participant’s choice as to which payments or
benefits shall be so surrendered, if and to the extent that the Participant
exercises such option, so as to avoid “excess parachute payments.”

9



--------------------------------------------------------------------------------



 



13. Termination of Employment
     The Committee shall, by way of the Award Agreement, Administrative Policies
or otherwise, determine the entitlement to Awards (if any) of Participants who
cease to be employed by either the Company or its subsidiaries due to death,
disability, resignation, termination, or retirement pursuant to an established
retirement plan or policy of the Company or its subsidiaries.
14. Assignment and Transfer
     The Committee shall, by way of the Award Agreement, Administrative Policies
or otherwise, determine the extent to which (if any) the rights and interests of
a Participant in an Award under the Plan may be assigned, encumbered or
transferred.
15. Adjustments Upon Changes in Capitalization
     In the event of any change in the outstanding shares of Common Stock by
reason of a reorganization, recapitalization, stock split, stock dividend,
combination or exchange of shares, merger, consolidation or any change in the
corporate structure or shares of the Company, the maximum aggregate number and
class of shares as to which Awards may be granted under the Plan, the shares
issuable pursuant to then outstanding Awards and (if stock options or stock
options related to Tandem SARs) their exercise price shall be appropriately
adjusted by the Committee, whose determination shall be final.
16. Withholding Taxes
     The Company shall have the right to deduct from any payment to be made
pursuant to the Plan the amount of any taxes required by law to be withheld
therefrom, or to require a Participant to pay to the Company such amount
required to be withheld prior to the issuance or delivery of any shares of
Common Stock or the payment of cash under the Plan. The Committee may, in its
discretion, permit a Participant to elect to satisfy such withholding obligation
by (i) having the Company retain the number of shares of Common Stock, or
(ii) tendering the number of shares of Common Stock, in either case, whose Fair
Market Value equals the amount required to be withheld. Any fraction of a share
of Common Stock required to satisfy such obligation shall be disregarded and the
amount due shall instead be paid in cash, to or by the Participant, as the case
may be.
17. Regulatory Approvals and Listings
     Notwithstanding anything contained in this Plan to the contrary, the
Company shall have no obligation to issue or deliver certificates of Common
Stock evidencing Restricted Stock Awards or any other Award payable in Common
Stock prior to (i) the obtaining of any approval from any governmental agency
which the Company shall, in its sole discretion, determine to be necessary or
advisable, (ii) the listing of such shares on the Stock Exchange and (iii) the
completion of any registration or other qualification of such shares under any
state or federal law or ruling of any governmental body which the Company shall,
in its sole discretion, determine to be necessary or advisable.

10



--------------------------------------------------------------------------------



 



18. No Right to Continued Employment or Grants
     No person shall have any claim or right to be granted an Award, and the
grant of an Award shall not be construed as giving a Participant the right to be
retained in the employ of the Company or its subsidiaries. Further, the Company
and its subsidiaries expressly reserve the right at any time to terminate the
employment of any Participant free from any liability, or any claim under the
Plan, except as provided herein or in any Award Agreement entered into
hereunder.
19. Change of Control
     In the event of a Change of Control, (i) all SARs shall become exercisable
in full, (ii) the restrictions applicable to all shares of restricted stock
shall lapse and such shares shall be deemed fully vested, (iii) all Performance
Share Awards shall be deemed to be earned in full at the target Performance Goal
level and (iv) all stock options that were not previously exercisable and vested
shall become fully exercisable and vested. The Company shall make all payments
and issue all certificates of Common Stock pursuant to this Section 19 within
10 days after the effective date of the Change of Control.
20. Amendment
     The terms and provisions of any outstanding Award under the Plan may be
modified from time to time by the Committee in its discretion in any manner that
it deems appropriate, provided that no such modification that would materially
impair the rights of the affected Participant shall be made without such
Participant’s consent, and provided further that no increase in the amount
otherwise payable under the original terms of an outstanding Award of
Performance Shares shall be made. The Board may amend, modify, suspend or
terminate the Plan or any portion thereof at any time, provided that no
amendment or alteration that would materially impair the rights of any
Participant under any Award previously granted to such Participant shall be made
without such Participant’s consent, and provided further no amendment or
alteration that would increase the amount otherwise payable under the original
terms of an outstanding Award of Performance Shares shall be made. Further, no
amendment or alteration to the Plan or modification to the terms and provisions
of any outstanding Award under the Plan shall be effective prior to approval by
the Company’s shareholders to the extent such approval is then required:
(a) pursuant to Rule 16b-3 under the Exchange Act in order to preserve the
applicability of any exemption provided by such rule to any Award then
outstanding (unless the holder of such Award consents); (b) pursuant to
Section 162(m); or (c) otherwise by applicable legal requirements or stock
exchange rules.
21. Governing Law
     The validity, construction and effect of the Plan and any actions taken or
relating to the Plan shall be determined in accordance with the laws of the
State of Delaware and applicable Federal law.
22. Rights as Shareholder
     Except as otherwise provided in the Award Agreement, a Participant shall
have no rights as a shareholder until he or she becomes the holder of record.

11



--------------------------------------------------------------------------------



 



24. Severance Pay
     Unless otherwise specifically provided to the contrary in the relevant
program, practice or plan, payments or settlements of Awards received by
Participants under the Plan shall not be deemed a part of a Participant’s
regular, recurring compensation for purposes of calculating severance pay or
separation allowance under the law of any country.
25. Unfunded Plan
     Unless otherwise determined by the Committee, the Plan shall be unfunded
and shall not create (or be construed to create) a trust or a separate fund or
funds. The Plan shall not establish any fiduciary relationship between the
Company and any Participant or other person. To the extent any person holds any
rights by virtue of an Award granted under the Plan, such rights (unless
otherwise determined by the Committee) shall be no greater than the rights of an
unsecured general creditor of the Company.
26. Successors and Assigns
     The Plan shall be binding on all successors and assigns of a Participant,
including, without limitation, the estate of such Participant and the executor,
administrator or trustee of such estate, or any receiver or trustee in
bankruptcy or representative of the Participant’s creditors.
27. Effective Date
     27.1 The Plan shall be effective upon approval by the Board, subject to
approval by the holders of a majority of the shares of Common Stock. Subject to
earlier termination pursuant to Section 20, the Plan shall have a term of
10 years from its effective date. After termination of the Plan, no future
Awards may be granted but previously granted Awards shall remain outstanding in
accordance with their applicable terms and conditions and the terms and
conditions of the Plan.
     27.2 Any Awards made prior to approval by the shareholders of the Company
shall be effective when made, but shall be conditioned on, and subject to such
approval.

12